DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 04 March 2022.  Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn. This action is made final.
Claim Status
3. 	Claims 1-3, 5, 12, 13, and 18-24 are pending.
	Claims 2, 3, 12, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1, 5, 18, 19 and 21-24 read on the elected invention and have been examined herein. The claims have been examined only to the extent that the claim reads on the species of the combination of each of the probes of SEQ ID NO: 109, 113, 118 and 119. Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. Note that claim 1 has been amended to recite that the ligated nucleic acid “can be detected by the probe sequence.” While the claim appears to recite probes that could be used to detect each of the recited ligated nucleic acids “corresponding” to chromosome interactions, the elected probe combination is limited to SEQ ID NO: 109, 113, 118 and 119; and claim 24 which actually requires using the probes recites the use 
Maintained / Modified Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 18, 19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the PEG, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. 
The claims as amended recite the correlation between the occurrence of a chromosome interaction and the need to treat an individual for breast cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims as amended require “identifying” whether an individual is in need of therapy for breast cancer by determining whether, in a sample from the individual, the recited pairs of regions of chromosomes have been brought together. Neither the specification nor the claims set forth a limiting definition for "identifying" and the claims do not set forth how “identifying” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by drawing a mental conclusion regarding whether an individual should be treated for breast cancer. Such “identifying” is thereby an abstract idea.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). 
The claims as amended recite “for an individual who is found to be in need of therapy for breast cancer administering a therapeutic agent that treats breast cancer in the individual.” However, the claims do not require that the individual is identified as being in need of therapy. The claims recite that the method is one that identifies “whether” (or not) the individual is need of therapy for breast cancer. The claims do not require that the chromosome interactions are in fact detected in the individual and the individual is then identified as one who is in need of therapy and then the therapy is administered to the individual. The claims encompass at step d) detecting the absence of the ligated nucleic acids. Thus, the administering step is conditional and need not occur if the chromosomal interaction is not detected, as is encompassed by the claims. Accordingly, the claims do recite an element / step that integrates the judicial exception so as to practically apply the judicial exception.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The 
Claim 1. A method for analysing the frequency of interaction of a target nucleotide sequence with one or more nucleotide sequences of interest (e.g. one or more genomic loci) comprising the steps of: (a) providing a sample of cross-linked DNA; (b) digesting the cross-linked DNA with a primary restriction enzyme; (c) ligating the cross-linked nucleotide sequences; (d) reversing the cross linking; (e) digesting the nucleotide sequences with a secondary restriction enzyme; (f) ligating one or more DNA sequences of known nucleotide composition to the available secondary restriction enzyme digestion site(s) that flank the one or more nucleotide sequences of interest; (g) amplifying the one or more nucleotide sequences of interest using at least two oligonucleotide primers, wherein each primer hybridises to the DNA sequences that flank the nucleotide sequences of interest; (h) hybridising the amplified sequence(s) to an array; and (i) determining the frequency of interaction between the DNA sequences.
De Latt further teaches labeling probes with art-recognized conventional fluorescent labels (para [0252-0254]) and probes that may be 25 nucleotides in length (and thereby between 10-40 nucleotides; see para [0279]).
This finding is also evidenced by the disclosure of EpiSwitchTM technology in Jakub et al (Melanoma Research. 2015. 25: 408-411; cited in the IDS), and 3C technology in Stadhouders et al (Nature Protocols. 2013. 8(3): 509; cited in the IDS).
Further, regarding claim 18, methods of performing qPCR with primers and probes were also well-known, routine and conventional in the prior art. See, for 
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that the presently rejected claims do not require using specific, non-conventional nucleic acid probes, as is required by claim 24. Rather, claim 1 as amended recites that the chromosome interaction “can be detected” using particular probes. This recitation does not require that the probes are actually used in the recited methods – it is only an example of a probe that could be used (but is not necessarily used) in the recited methods. 
Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response states that the claims have been amended to recite particular steps for physically determining whether the chromosome regions have been brought together. While the “physically determining” limitation is no longer an abstract step, the claims as amended now recite a law of nature and the abstract step of “identifying” for the reasons discussed in detail in the above rejection. Further, the added steps were well-known, routine and conventional in the prior art and do not add something significantly more to the recited judicial exceptions.

However, the recited administering step is conditional and only occurs if the individual is identified as one who has the chromosome interactions and is then determined to be in need of therapy for breast cancer. The claims recite that the method is one that identifies “whether” (or not) the individual is need of therapy for breast cancer. The claims do not in fact require that the chromosome interactions are detected in the sample from the individual. Step d) specifically includes detecting the absence of the ligated nucleic acids. Thereby, there is no requirement that the individual is  identified as one who is in need of therapy and that the therapy is administered to the individual. Accordingly, the claims do recite an element / step that integrates the judicial exception so as to practically apply the judicial exception.
The response argues that the claims are similar to those in Vanda Pharmaceuticals in that the claims recite an application of a relationship and amount to significantly more than a judicial exception.
These arguments have been fully considered but are not persuasive. As discussed above, the administering step in the present claims is conditional. The claims encompass methods wherein the chromosome interactions are not detected and no administering step is performed. If the claims were intended to require that the administering step is performed, then the claims would not recite “identifying whether the individual is in need of therapy for breast cancer by determining whether in a sample from the individual the following pairs of regions of chromosomes have been Vanda decision since the claims in the Vanda decision required that iloperidone is administered to the patient having schizophrenia, although at different dosages depending on the determined CYP2D6 genotype of the patient. In contrast, the present claims do not require that the administering step is performed in those cancer patients that are not determined to be sensitive to 5-FU. Thereby, the present claims are not considered to recite additional steps or elements that practically apply the judicial exception. 
Maintained Claim Rejections - 35 USC § 112(b) - Indefiniteness
5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 18, 19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A. Claims 1, 5, 9, 16, 18, 19 and 21-24 are indefinite over the recitation of “chromosome interactions.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for this phrase. The specification states “[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome” (paragraph numbering is with respect to the published application). 
Response to Remarks:
The response states that the claims were amended to recite steps that are performed to detect a chromosome interaction. The response points to Exhibit A as providing a diagram of how steps a) to d) are carried out. It is stated that the two parts of the chromosome that come together to form the interaction are ligated together and the presence of this ligated product uniquely identifies the presence of the chromosome interaction. It is argued that the claims have been amended to recite the specific probes of SEQ ID NO:107-119 that can be used to detect the chromosome interactions, which sequences will only bind to and identify the ligated products of the chromosome interaction.
These arguments have been fully considered but are not persuasive. First, the diagram of Exhibit A was not provided in the original disclosure. Secondly, the present claims do not require each of the features provided in the diagram. For example,  
B. Claims 1, 5, 18, 19 and 21-24 are indefinite over the recitation of the recited nucleotides in the chromosomes – e.g., “nucleotides 3423048 to 38423077” on chromosome 17. The claims do not recite a particular reference genome for the chromosomal / nucleotide positions. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes). There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence, such as nucleotides 3423048 to 38423077 on chromosome 17. As such, the recitations of the chromosomal positions are without a clear context and it is unclear as to what is encompassed by the Response to Remarks:
The response states that claim 1 has been amended to “include probe sequences, SEQ ID NO: 107 through SEQ ID NO: 119, that uniquely identify each chromosome interaction.”
This argument and the amendment to the claims have been considered but are not persuasive. The claims do not require using the recited probe sequences. Rather, the claims recite that the ligated nucleic acids “can be detected” using the probes of SEQ ID NO: 107-119. The recitation of probes that could be used in any assay under any conditions to specifically or non-specifically detect chromosomal sequences does not sufficiently define the chromosomal sequences required by the claims.  
Maintained / Modified Claim Rejections - 35 USC § 11(a) – Written Description
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 18, 19 and 21-24are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the This is a Written Description rejection.
This rejection was previously presented in the Office action of 04 October 2021 and is maintained for the reasons set forth therein.
Response to Remarks:
	The response states “the chromosome interactions have now been further defined in claim 1 with reference to the steps of the 3C method and also with reference to specific probe sequences which can be used to detect them.”
	These arguments and the amendments to the claims have been fully considered but are not persuasive. The claims were amended to recite an assay by which it can be determined that chromosome regions have been brought together. However, this assay does not define the chromosome interaction itself and does not define the identity of the nucleotides involved in the chromosome interaction. For example, the claims recite determining whether the “pairs of regions of chromosomes have been brought together in a chromosome interaction” wherein the regions are “i) the region comprising nucleotides 108118139 to 108118168 and the region comprising nucleotides 108156656 of 108156685 on chromosome 11.” The claims go on to state that the chromosome interaction is detected by cross-linking chromosome regions that have come together, subjecting the cross-linked region to cleavage, ligating the cross-linked cleaved DNA ends to form ligated nucleic acids, and detecting the presence or absence of ligated nucleic acids to detect chromosome regions that have been brought together. 
As discussed in the rejection, the specification states that:
 “[0034] As used herein, the term `epigenetic` and `chromosome` interactions typically refers to interactions between distal regions of a chromosome, said interactions being dynamic and altering, forming or breaking depending upon the status of the region of the chromosome.” 

This disclosure does not provide a limiting definition for “chromosome interactions.” Rather, this disclosure describes in general examples of different types of interactions that can occur between distal regions of a chromosome. 
The specification goes on to state:
‘[0242] The EpiSwitchTM platform technology detects changes in the higher order structure of human chromosomes as part of the main epigenetic framework of regulation. Juxtaposing distant sites in the chromosome forms a specific type of biomarker--regulatory chromosome conformation signatures.”

TM platform.
However, the present claims are not limited to detecting epigenetic chromosomal interactions that result from two distal regions of a chromosome coming together, which epigenetic chromosomal interactions are detected using the EpiSwitchTM assay with the ligated nucleic acid probes consisting of SEQ ID NO: 107- 119. 
It is maintained that the claims as broadly written encompass a vast number of combinations of chromosomal interactions indicative of breast cancer that are not sufficiently described in terms of their complete structure or any other relevant identifying characteristics. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634